DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Abstract

1.         Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using numerals. Correction is required. See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
2.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-34, 44 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin et al. (English Translated Chinese Publication No.: 208238044 U), hereinafter referred to as Qin et al. ‘044.

Regarding claim 26,  Qin et al. ‘044 disclose an air conditioner, comprising: a chassis (10) {see Description page 4, lines 11-16}; a face frame (10a) over the chassis {see Description page 4, lines 11-16, wherein a mounting window constitutes a face window}; an electric control box (30) mounted at the face frame and located at a front portion of the face frame, at least a portion of the electric control box being detachably connected to the face frame {as shown in Figs. 1, 4 and 7: {see Description page 4, lines 11-42}; and a panel (20) configured to openably cover the front portion of the face frame and the electric control box {see Description page 4, lines 8-26}.
  
Regarding claim 27,  Qin et al. ‘044 disclose the air conditioner according to claim 26, wherein: an upper end of the electric control box is inserted in an upper side of the front portion of the face frame {as shown in Fig. 4); and a lower end of the electric control box includes an overlapping part overlapped at a front surface of a lower side of the front portion of the face frame, the overlapping part being detachably connected to the face frame{as shown in Fig. 4).
  
Regarding claim 28,  Qin et al. ‘044 disclose the air conditioner according to claim 26, wherein the front portion of the face frame has an opening part (cavity), and at least a portion of the electric control box is detachably disposed in the opening part {as shown in Figs. 4 and 7: lines 11-42). 
 
Regarding claim 29,  Qin et al. ‘044 disclose the air conditioner according to claim 26, wherein the electric control box includes: a box body (31) including an accommodating cavity having an open front portion and configured to accommodate an electric control board (32) {see Figs. 4 and 7: lines 27-39); and a box cover (50) turnably or detachably connected to the box body and configured to openably cover an open side of the box body {as shown in Figs. 1-2 and 5: lines 43-56).  
Regarding claim 30, Qin et al. ‘044 disclose the air conditioner according to claim 29, wherein the box body or the box cover comprises: a first inner housing {as shown in Fig. 4}; and a first sheet metal part undetachably or detachably connected to the first inner housing, and wrapping an outer side of the first inner housing {as shown in Fig. 4}. 
 
Regarding claim 31, Qin et al. ‘044 disclose the air conditioner according to claim 26, wherein the face frame is detachably connected to the chassis {see Description page 4, lines 11-23}.  

Regarding claim 32, Qin et al. ‘044 disclose the air conditioner according to claim 26, wherein the panel is rotatably or turnably connected to the face frame {see Description page 4, lines 24-26}.  

Regarding claim 33,  Qin et al. ‘044 disclose the air conditioner according to claim 26, wherein: the face frame has an overlapping groove (51) recessed rearwards {as shown in Fig, 5: Description page 4, lines 51-56}; and the electric control box comprises a wire passage part having a wire passage groove in communication with an internal space (40) of the electric control box, the wire passage part being embedded in the overlapping groove {as shown in Fig, 13: Description page 5, lines 17-31}.  

Regarding claim 34, Qin et al. ‘044 disclose the air conditioner according to claim 26, wherein the panel is hinged with the face frame {as shown in Fig, 1: Description page 4, lines 24-26}. 
 
Regarding claim 44,  Qin et al. ‘044 disclose the air conditioner according to claim 26, further comprising: a housing (10) including a mounting cavity {as shown in Fig, 4: Description page 4, lines 11-16}; an indoor heat exchanger disposed in the mounting cavity {Description page 4, lines 11-16}; and an indoor fan disposed in the mounting cavity Description page 4, lines 

Regarding claim 45, Qin et al. ‘044 disclose the air conditioner according to claim 44, wherein the electric control box is located at a side of the indoor heat exchanger, and a side of the electric control box near the indoor heat exchanger matches a shape of the indoor heat exchanger {as shown in Figs, 1, 3 and 8: Description page 5, lines 17-31}.

Allowable Subject Matter
3.          Claims 35-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN208059068U to Chen et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
01/13/2021